United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 13-1093                                                 September Term, 2014
                                                                             EPA-78FR6674
                                                        Filed On: July 21, 2015
Delaware Department of Natural Resources
and Environmental Control,

             Petitioner

      v.

Environmental Protection Agency,

                  Respondent
------------------------------
Electric Power Supply Association, et al.,
                  Intervenors
------------------------------
Consolidated with 13-1102, 13-1104

      BEFORE:       Garland, Chief Judge; Williams and Randolph, Senior Circuit
                    Judges
                                      ORDER

      Upon consideration of respondent’s unopposed petition for panel rehearing, it is

      ORDERED that the opinion, Delaware Department of Natural Resources and
Environmental Control v. EPA, 785 F.3d 1 (D.C. Cir. 2015), be amended as follows:

      Section VI., p. 18, delete the first sentence of the first ¶, and insert in lieu thereof:

       We reverse the challenged rules that contain the 100-hour exemption for
operation of emergency engines for purposes of emergency demand response under
the National Emissions Standards, 40 C.F.R. § 63.6640(f)(2)(ii)-(iii), and the
Performance Standards, 40 C.F.R. §§ 60.4211(f)(2)(ii)-(iii), 60.4243(d)(2)(ii)-(iii).

      The Clerk is directed to issue the amended opinion and to amend the judgment
issued May 1, 2015, to reflect this amendment.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken Meadows
                                                          Deputy Clerk